

115 S11 IS: Jerusalem Embassy and Recognition Act
U.S. Senate
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 11IN THE SENATE OF THE UNITED STATESJanuary 3, 2017Mr. Heller (for himself, Mr. Cruz, Mr. Rubio, Mr. Cotton, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo recognize Jerusalem as the capital of Israel, to relocate to Jerusalem the United States Embassy
			 in Israel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Jerusalem Embassy and Recognition Act.
		2.Recognition of Jerusalem as the capital of Israel and relocation of the United States Embassy to
			 Jerusalem
 (a)Statement of policyIt should be the policy of the United States to recognize Jerusalem as the undivided capital of the State of Israel, both de jure and de facto.
 (b)Sense of CongressIt is the sense of Congress that— (1)Jerusalem must remain an undivided city in which the rights of every ethnic and religious group are protected as they have been by Israel since 1967;
 (2)every citizen of Israel should have the right to reside anywhere in the undivided city of Jerusalem;
 (3)the President and the Secretary of State should publicly affirm as a matter of United States policy that Jerusalem must remain the undivided capital of the State of Israel;
 (4)the President should immediately implement the provisions of the Jerusalem Embassy Act of 1995 (Public Law 104–45) and begin the process of relocating the United States Embassy in Israel to Jerusalem;
 (5)United States officials should refrain from any actions that contradict United States law on this subject; and
 (6)any official document of the United States Government which lists countries and their capital cities should identify Jerusalem as the capital of Israel.
 (c)DefinitionIn this section, the term United States Embassy means the offices of the United States diplomatic mission and the residence of the United States chief of mission.
 (d)Amendment of waiver authorityThe Jerusalem Embassy Act of 1995 (Public Law 104–45) is amended— (1)by striking section 7; and
 (2)by redesignating section 8 as section 7. (e)Restriction on funding subject to opening determinationNot more than 50 percent of the amounts appropriated to the Department of State for fiscal year 2017 under the heading Embassy Security, Construction, and Maintenance may be obligated until the Secretary of State determines and reports to Congress that the United States Embassy in Jerusalem has officially opened.
			(f)Funding
 (1)Fiscal year 2018Of the amounts authorized to be appropriated under the heading Embassy Security, Construction, and Maintenance for the Department of State for fiscal year 2018, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Jerusalem.
 (2)Fiscal year 2019Of the amounts authorized to be appropriated under the heading Embassy Security, Construction, and Maintenance for the Department of State for fiscal year 2019, such sums as may be necessary should be made available until expended only for construction and other costs associated with the establishment of the United States Embassy in Jerusalem.
 3.Implementation reportNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—
 (1)details the Department of State’s plan to implement this Act; (2)includes estimated dates of completion for each phase of the establishment of the United States Embassy, including—
 (A)site identification; (B)land acquisition;
 (C)architectural, engineering, and construction surveys; (D)site preparation; and
 (E)construction; and (3)includes an estimate of the funding needed to implement this Act, including all costs associated with establishing the United States Embassy in Jerusalem.
			